          Case 1:18-cv-08651-ER Document 49 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARYEM HADDOUMI and ANDREA VUGEC,
on behalf of themselves and others similarly
situated,

                             Plaintiffs,                               ORDER

               – against –                                           18 Civ. 8651 (ER)

AMBIANCE WINE LLC, d/b/a VELLA WINE
BAR, EVGENIA HULDISCH, and VLADISLAV
(“BILLY”) KARASIK,

                             Defendants.



RAMOS, D.J.

       On April 17, 2020, George Benaur filed a notice of appearance as the attorney of record

for Defendant Ambiance Wine LLC. Doc. 48. Because Defendant Ambiance Wine LLC is now

counseled, the Court directs the parties to submit a joint scheduling order on consent by the end

of day Friday, April 24, 2020.


       It is SO ORDERED.


Dated: April 20, 2020
       New York, New York
                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.
